In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated May 24, 2011, which denied his objections to so much of an order of the same court (Buse, S.M.), dated March 16, 2011, as, after a hearing, directed him to pay basic child support in the sum of $1,542 per month.
Ordered that the order dated May 24, 2011, is affirmed, with costs.
The Family Court providently exercised its discretion in applying the statutory percentage of 17% (see Family Ct Act § 413 [1] [b] [3] [i]) to the portion of the combined parental income which exceeded $130,000 (see Family Ct Act § 413 [1] [c] [1], [2], [3]; Matter of Cassano v Cassano, 85 NY2d 649, 655 [1995]; *842Levy v Levy, 39 AD3d 487 [2007]; Matter of Lachman v LeJemtel, 19 AD3d 421 [2005]). The Family Court sufficiently articulated the reasons for applying the statutory percentage to the combined parental income over $130,000, and its determination indicates that it carefully considered the parties’ circumstances, including the custody arrangement, and the child’s needs (see Bast v Rossoff, 91 NY2d 723 [1998]; Matter of Spratt v Fontana, 51 AD3d 1034 [2008]; Mendenhall v Mendenhall, 4 AD3d 344 [2004]; Gainey v Gainey, 303 AD2d 628 [2003]).
The father’s remaining contentions are either not properly before this Court as they were not raised in his objections to the Support Magistrate’s order (see Matter of Feng Lucy Luo v Yang, 89 AD3d 946, 947 [2011]; Matter of Forman v Frost, 67 AD3d 908, 909 [2009]), or without merit (see Family Ct Act § 413 [1] [b] [5] [iii] [C]; Domestic Relations Law § 240 [1-b] [b] [5] [iii] EC]; [1] [c]; Blay v Blay, 51 AD3d 1189 [2008]; Matter of Kristy Helen T. v Richard F.G., 24 AD3d 788 [2005]; Matter of Andre v Brumaire, 299 AD2d 355 [2002]; Haas v Haas, 265 AD2d 887 [1999]). Rivera, J.E, Dillon, Angiolillo and Leventhal, JJ., concur.